EVANS, Senior Judge
(dissenting).
I would return the record for another post-trial legal review. Other than making a statement that the evidence established guilt beyond a reasonable doubt the Staff Judge Advocate “did not enter the appellate arena and ‘wrestle’ with the evidence.” United States v. Gadson, No. 74 1820 (N.C.M.R. 1974) slip opinion page 2. The inferences to be drawn from the exchange of money between witness Sykes and the accused were not clear cut. It was the obligation of the staff judge advocate to balance the permissible inferences that could be drawn from this evidence. United States v. Hooper loc. cit. pages 130, 354. Where crucial evidence points to guilt or innocence the staff judge advocate should “rationalize the equivocal evidence in a manner so the various conflicting permissible inferences can be weighed and ‘balanced’ by the reviewing authority. . . . When this is done the staff judge advocate then may give his reasons why he chooses to resolve the conflict to the benefit of the Government.”, United States v. Frye, No. 74 1555 (N.C.M.R. 1974), petition denied No. 29,653 (U.S.C.M.A. 21 March 1975) and United States v. Bullock, No. 75 0992 (N.C.M.R. May 1975). Chief Judge Darden stated in United States v. Cruse, 21 U.S.C.M.A. 286, 288, 45 C.M.R. 60, 62 (1972):
“When disputed questions of fact cause a bare statement of the evidence not to point unerringly to guilt, a staff judge advocate should furnish reasoning supporting a conclusion.” [Compare United States v. Smith, 23 U.S.C.M.A. 98, 48 C.M.R. 659 (1974)]
Following the reasoning in Cruse I would find the post-trial legal review to be inadequate.
Had the legal review been adequate, I would concur in Judge Fulton’s disposition of the second assignment of error.